DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed specification fails to disclose detecting the first oscillation in three orthogonal 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multi-axis sensor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “sensor” should be replaced with “accelerometer”, since a multi-axis accelerometer is previously recited in line 4.
Claims 2-5 and 8-10 are rejected due to their dependence upon claim 1.
Claim 11 recites the limitation "the multi-axis sensor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected due to its dependence upon claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0255365 A1 to Bunne in view of US 2016/0248361 A1 to Elenga et al. and in view of US 5,221,146 to Maruyama.
Re-claims 1, 3 and 4, Bunne discloses a handlebar 22 for a motor vehicle, comprising: a vibration damping mechanism (figure 8) to damp a first oscillation (i.e. vibration) of the handlebar, the vibration damping mechanism includes a sensor 36a that detects the first oscillation (see paragraph 24) and uses an actuator 36b actively coupled to the handlebar to transmit a phase shifted operation (see paragraph 24 lines 18-22), the actuator 36b is actuated in response to the detected first oscillation.  However, Bunne fails to teach the sensor 36a taking the form of a multi-axis accelerometer for detecting the first oscillation in three orthogonal spatial directions; or specifically if the actuator 36b introduces a second oscillation corresponding to the first oscillation which is at least partially superimposed on the first oscillation to cause at least partial extinction of the first oscillation by the second oscillation.
Elenga et al. teach a multi-axis accelerometer for sensing or detecting vibrations along three orthogonal spatial directions (see paragraph 93).  This provides a miniaturized sensor that would sense vibrations in three directions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected a vibration sensor for the system of Bunne to have looked to the teachings of Elenga et al. and their use of multi-axis accelerometers, as these devices are effective for sensing vibrations in three orthogonal directions.

Re-claim 2, the motor vehicle is a motorcycle.
Re-claim 5, the sensor 36a of Bunne is used for detecting the first oscillation and generates a signal in response to the first vibration.
Re-claim 8, the vibration damping mechanism comprises a control unit 50 that receives the signal generated by the at least one sensor 36a as well as controls the at least one actuator 36b in response to the received signal.
Re-claim 9, Bunne discloses the at least one actuator assigned to a respective handlebar end of the handlebar, see paragraph 17 lines 16-19.
Re-claim 10, the at least one actuator 36a and/or 36b are piezoelectric actuators.
Re-claim 11, Bunne teaches a motor vehicle, comprising: a handlebar 22 for steering;  a vibration damping mechanism to damp a first oscillation of the handlebar, the vibration damping mechanism detects the first oscillation (using sensor 36a) and comprises at least one actuator 36b 
Elenga et al. teach a multi-axis accelerometer for sensing or detecting vibrations along three orthogonal spatial directions (see paragraph 93).  This provides a miniaturized sensor that would sense vibrations in three directions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected a vibration sensor for the system of Bunne to have looked to the teachings of Elenga et al. and their use of multi-axis accelerometers, as these devices are effective for sensing vibrations in three orthogonal directions.
Maruyama teaches a vibration dampening apparatus in which piezoelectric actuators are used to detect and dampen a vibration.  The second actuator 15 (see figures 5-7) produces a second oscillation (figure 7B) that is superimposed on the first oscillation (figure 7A), thus causing at least a partial extinction of the first oscillation by the second oscillation.  This method of operation is easily applicable to the piezoelectric actuator 36b of Bunne, thus actively cancelling unwanted vibrations.  As such it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have operated the second actuator 36b of Bunne in a manner consistent with Maruyama, so as to actively damp any sensed vibrations in the handlebar.
.
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.  The remarks regarding Maruyama have been considered, however, the reference is classified in F16F and addresses vibration damping.  As such it is the position of the Office that a person of ordinary skill in the art would find the information taught in Maruyama to be relevant to the issue at hand.  As understood by the Office, one would typically damp a sensed vibration by superimposing a cancelling force upon that vibration.  This is essentially the features taught by Maruyama.  
The amendments to the claims and the remarks regarding Rytkonen have been considered, and requires a new reference.  As noted above, the specification does not appear to specifically support the amended claims, since orthogonal spatial directions are interpreted as directions having specific relative relationships, as opposed to simply stating three directions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 9, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657